Mr. Presiding Justice Smith delivered the opinion of the court. The appellee recovered a judgment of twelve hundred dollars against the appellant in an action for personal injuries. The declaration consisted of two counts. The first count alleged, quoting from the appellant’s brief, “that on October 7,1907, the defendant was operating a steam railroad through Cook County and that Fred Tollinger was its station agent , at the station known as McKinley in said county, and that on said day plaintiff was driving a one-horse vehicle eastward on an east and west highway in said county, about a mile south of McKinley station, at the intersection thereof with defendant’s railroad, and was in the exercise of ordinary care for his own safety; and that the defendant through its employee Fred Tollinger negligently propelled a railroad velocipede southward into and against plaintiff’s vehicle.” “ * * * The second count is substantially the same, with the additional averment that Tollinger was in the custom and habit of propelling said railroad velocipede along defendant’s railroad rails and that the defendant allowed and permitted such use of its railroad rails;” and that by reason thereof appellee suffered certain injuries and damages. The said Tollinger was made a party defendant. He filed a plea of the general issúe and also a special plea, averring that he had caused the appellee’s carriage to be repaired in full satisfaction and discharge of the grievances mentioned in the declaration as to the said Tollinger. The appellant pleaded the general issue. The accident occurred on October 7, 1907. The suit was begun January 16, 1908, and service of process therein had upon the appellant January 17, 1908. The trial was before the court and jury March 9th and 10th, 1910. On the trial, on the motion of the appellee, the cause was dismissed as to Tollinger. The appellee, in his testimony, denied the averments made in Tollinger’s said special plea. The appellant defended on the ground that “At the time of the collision Tollinger was not acting within the scope, of his employment, and his employer is not liable for damages resulting from such collision,” and offered evidence tending to show that it did not own the said railroad velocipede and did not permit its use upon the said tracks, and that at the time in question Tollinger was not on duty; all of which the court excluded as not being admissible under the general issue. Thereupon the appellant moved for leave to file a special plea denying that it owned, operated or controlled the said velocipede at the time in question, and averring therein that it was the property of the said Tollinger. The court denied said motion, with the result that the appellant was not able to avail itself of the said defenses; and it is here urged that for the erroneous rulings of the court therein the judgment should be reversed and the cause remanded. In Chicago Union Traction Co. v. Jerka, 227 Ill. 95, the court say: “The plea of not guilty did not put in issue the ownership of the street car line or the cars operated thereon.” In Pell v. Joliet, P. & A. R. Co., 238 Ill. 510, the court say: “The plea of the general issue did not put in issue the ownership of the track or the control of the cars, and the defendant was required to plead the same specially.” In Brunhild v. Chicago Union Traction Co., 239 Ill. 621, the court say: “Appellant contends that under its plea of not guilty the ownership and operation of the instrumentalities that caused the injury were in issue. This court has several times ruled to the contrary.” Many authorities are cited in each of the said cases in support of the said rule there announced. Under the general issue in the case at bar, the ownership and operation of the instrumentalities that caused the injury were not in issue. Not being in issue, the evidence offered in re- . lation thereto was immaterial and the trial court properly excluded same. The contention that the trial court erred in denying the appellant’s motion for leave to file the said special plea during the trial of the case should not be sustained. From the time of service of process upon the appellant to the expiration of the two-year limitation period, October 7, 1909, was over one year and eight months. That this was much more than ample time to obtain leave to file a special plea is not subject to argument. In Dow v. Blake, 148 Ill. 76, the court say: “The application (for leave to file additional pleas) was made only three days before the cause was reached for trial, and more than seventeen months after the issues had been made up. It was discretionary with the court to allow the pleas to be filed at a date so late in the progress of the cause, and we cannot say that, under the circumstances, there was any abuse of discretion in denying the application. Brown v. Booth, 66 Ill. 419; Millikin v. Jones, 77 Ill. 372; Fisher v. Greene, 95 Ill. 94; Chicago & E. I. R. Co. v. O’Connor, 119 Ill. 586.’.’ We do not think, under the circumstances, that the trial court abused its discretion in denying the said motion. We think the statement of the Supreme Court in the Jerka case, supra, pertinent to the questions here urged by the appellant, and we quote the same: “Whether the rule above laid down is in strict accord with the principles of common law pleading as they existed prior to the adoption of the rule of the court of the Hilary term, 1834, is a matter of little practical concern, since the rule of stare decisis requires us to enforce the law as we find it, unless considerations of a very controlling character were presented which would justify us in overruling the previous decisions of this court and again laying the foundations of law anew. We see no hardship in requiring a defendant in a case of this character to plead specially that it was not the owner or in possession or op-. eration of the property or instrumentalities which have caused the injury. The enforcement of this rule will, in our opinion, promote the ends of justice. If a plaintiff is afforded timely notice by a special plea that the want of ownership is relied upon as a defense, the plaintiff will have an opportunity of making investigation, and if he ascertains that he has sued the wrong party, he may, before the Statute of Limitations becomes a defense, bring his suit against the party that is, in fact, liable. We cannot imagine a case where the rule established by the decisions of this court can work any hardship on defendants. We see no reason for departing from the previous holdings of this court upon this question.” The judgment is affirmed. Affirmed.